                 Case 1:21-cr-00028-APM Document 403 Filed 09/07/21 Page 1 of 2




 1             U.S. DISTRICT COURT FOR THE DISTRICT OF COLUMBIA                     Formatted: Font: Bold

 2                                                                                  Deleted: __________ DIVISION
 3                                                                                  Deleted: JEFFREY M. WILLETT,
 4                                                                                  Deleted: ¶
     UNITED STATES                        ) Case No.: 21cr-28-APM                   ! Plaintiff,
 5                                        )
 6                                        )                                         Deleted: 18-cv-

 7   vs.                                  )                                         Deleted: _________
 8                                        )                                         Deleted: CIVIL RIGHTS COMPLAINT (Bivens)
     ROBERTO MINUTA                       )
 9                                        )                                         Deleted: JURY TRIAL DEMANDED
10                                        )                                         Deleted: U.S. DEPARTMENT OF STATE,¶
11                                                                                  Michael R. Pompeo (Secretary of State),
12                                                                                  Formatted: Font: Bold
13                                                                                  Deleted: )¶
14    (ECF 389) MINUTA MOTION TO DISMISS OR EXCLUDE EVIDENCE - EXHIBIT 1            )¶
                                                                                    )¶
15                                                                                  )¶
                                      REDACTED
16                                                                                  )¶
                                                                                    )¶
17   Roberto Minuta, by and through undersigned counsel, FILES A REDACTED VERSION   )¶
18                                                                                  )¶
     OF EXHIBIT 1                                                                   )¶
19                                                                                  )¶
20                                                                                  )¶
                                                                                    )¶
21                                                                                  )¶
22                                                                                  )¶
                                        Respectfully submitted.                     )¶
23                                                                                  )¶
24                                                                                  )¶
                                                                                    )¶
25                                                                                  )¶
                                        /s/ Jenifer Wicks
26                                                                                  )¶
                                                                                    )¶
27                                      ____________________________                )¶
28                                      JENIFER WICKS                               )¶
                                        DC Bar 465476                               )¶
                                                                                    )¶                                                           ... [2]
                                        Blind Justice Legal Services
                                                                                    Deleted: )¶
                                        PO Box 60585                                )¶                                                           ... [3]
                                        Washington, DC 20039                        Deleted: LAW ENFORCEMENT LIAISON DIVISION, ¶... [1]
                                        Telephone 202-839-5102                      Deleted: PRELIMINARY STATEMENT
                                        Facsimile 202-478-0867                      Formatted: Font: Not Bold
                                        Email Jenifer@BlindJusticeDC.org
                                                                                    Formatted: No bullets or numbering
                                                                                    Formatted: Font: Not Bold
                                                                                    Formatted: Font: Not Bold
                                                                                    Formatted: Font: Not Bold
                                                                                    Formatted: Left
                                                                                    Deleted: Plaintiff
                                                                                    Formatted                                                    ... [4]
                                                                                    Formatted: Normal, Justified, Space After: 12 pt
                                                                                    Deleted: moves the Court for entry of judgment in his favor
                                                                                    against the U.S. Department of State (hereafter, “DOS”), Michael R.
                                                                                                                                                 ... [5]
                                                                                    Deleted: Civil Rights Complaint/Bivens Action -




                                           1
          Case 1:21-cr-00028-APM Document 403 Filed 09/07/21 Page 2 of 2



Page 1: [1] Deleted     Jenifer Wicks   11/1/18 11:41:00 AM




Page 1: [2] Deleted     Jenifer Wicks   11/1/18 11:42:00 AM

Page 1: [3] Deleted     Jenifer Wicks   11/1/18 11:42:00 AM

Page 1: [4] Formatted   Jenifer Wicks   11/30/20 7:11:00 PM
Left, Indent: First line: 3", Space After: 0 pt, Line spacing: single, Don't adjust space between
Latin and Asian text, Don't adjust space between Asian text and numbers
Page 1: [5] Deleted     Jenifer Wicks   11/1/18 11:50:00 AM
